Citation Nr: 9911397	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation for certain manifestations (to be 
clarified) of an undiagnosed illness.  


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1966 to May 
1970 and from December 1990 to May 1991.  He served in the 
Southwest Asia theater of operations.

The Regional Office has certified the issues on appeal as 
including service connection for a tongue lesion and for rib 
cage pain.  In his January 1997 Form 9, the veteran 
specifically indicated that he was not seeking compensation 
for these conditions.  Accordingly, these issues are 
considered as having been withdrawn and will not be discussed 
further below.  

The RO has also certified the issue on appeal as entitlement 
to service connection for "Gulf War Syndrome."  However, 
"Gulf War Syndrome" is not a disease entity currently 
recognized by VA.  Although there have been several panels of 
experts convened to study and address this issue, none has 
been able to agree that there is any illness or unique 
symptom complex popularly known as "Gulf War Syndrome."  
Rather, by statute and regulation, the VA has determined that 
service connection may be granted for certain chronic 
manifestations of an undiagnosed illness.  Clarification is 
needed from the veteran as to which disabilities he is 
claiming to be manifestations of an undiagnosed illness 
resulting from his service in the Gulf War and which 
disabilities he is claiming to be diagnosed illnesses 
incurred in or aggravated by service in the Gulf War (for 
each such disability, the veteran should also specify whether 
he is claiming incurrence or aggravation).  If he wishes to 
make alternate arguments concerning undiagnosed and diagnosed 
illnesses, he should so indicate.

The Board notes that on his January 1997 Form 9, the veteran 
indicated that he wanted to testify before a Board member at 
the RO.  In a May 1998 letter to his last known address, the 
veteran was advised that this hearing was scheduled to take 
place in July 1998.  The veteran failed to report for this 
hearing, however. 



REMAND

Following the issuance of the November 1996 statement of the 
case, the veteran underwent numerous examinations for VA 
purposes in relation to his claims for service connection.  
However, the RO has not issued a supplemental statement of 
the case discussing the evidence received since the November 
1996 statement of the case.  A new supplemental statement of 
the case must be issued, following completion of the 
development detailed below.

The RO has also not issued a letter to the veteran, in 
accordance with the provisions of VBA Circular 20-92-29 
(Revised July 2, 1997), advising, in part, that he may submit 
medical evidence (hospital reports, doctor's statements, 
etc.) and nonmedical evidence (reports of time lost from 
work, lay statements concerning changes in physical 
appearance and/or mental attitude, etc.) indicating that he 
has an undiagnosed illness which began either during active 
service in the Southwest Asia theater of operations or during 
the presumptive period ending December 31, 2001.  62 Fed. 
Reg. 23,139 (April 29, 1997).  To ensure due process, the RO 
should issue a development letter to the veteran, detailing 
the presumptive period contained in 38 C.F.R. § 3.317 and 
advising him about the types of evidence he may submit in 
support of his claims for service connection. 

In his January 1997 written statement (attached to his Form 
9), the veteran indicated that his symptoms forced him to 
leave his reserve unit and effectively ended his military 
career.  The claims file contains what appears to be medical 
records corresponding to the veteran's active military 
service from 1966 to 1970 and from 1990 to 1991.  However, 
there are no reserve medical records contained in the claims 
file.  The RO should determine the reserve unit with which 
the veteran was affiliated and request all available medical 
records from this source.  

The veteran appears to be raising a claim for service 
connection for fatigue.  In a July 1995 letter, a physician 
affiliated with the Pittsburgh VAMC concluded, in part, that 
the veteran had chronic fatigue syndrome which was acquired 
in the Persian Gulf area.  This conclusion was apparently 
derived following examination and testing of the veteran 
conducted between April 1995 and June 1995, the records of 
which are associated with the claims file.  However, there 
has been no attempt to obtain clarification about the 
underlying bases for this opinion.  The letter received from 
this physician has put the RO on notice that relevant 
evidence may exist or could be obtained that would, if true, 
be relevant and necessary for full, fair adjudication of the 
veteran's claims.  Therefore, the RO has a duty to request 
the veteran's assistance in obtaining a clarifying opinion, 
in writing, from this VAMC physician.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  

Moreover, the criteria for diagnosing chronic fatigue 
syndrome appear in 38 C.F.R. § 4.88a, was revised effective 
July 15, 1995.  [A new Diagnostic Code 6354 was also 
established so that once service-connected, disability 
ratings might be uniformly effectuated].  Specifically, the 
pertinent VA regulation concerning the diagnosis of chronic 
fatigue syndrome reads as follows:

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3)  six or more of the following: 

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

38 C.F.R. § 4.88a (1998).

As detailed below, a new VA examination is necessary to 
properly evaluate the veteran's symptoms of fatigue if he 
expresses an interest in pursuing this issue.

In view of the foregoing, the veteran's claims are REMANDED 
to the RO for the following development:

1.  The veteran should be requested to 
specify which symptoms he is claiming are 
manifestations of an undiagnosed illness 
resulting from service in the Gulf War 
and which symptoms he is claiming are 
manifestations of diagnosed illnesses 
incurred in or aggravated by service in 
the Gulf War.  As to these diagnosed 
illnesses, he should indicate whether he 
is arguing incurrence or aggravation, or 
both.  If he is arguing alternative 
theories of service connection based on 
an undiagnosed illness and a diagnosed 
illness, he should so indicate.

2.  With regard to those manifestations 
which the veteran is claiming arose from 
an undiagnosed illness attributable to 
Gulf War Service, the RO should issue the 
veteran a new development letter, in 
accordance with VBA Circular 20-92-29 
(Revised July 2, 1997).  Specifically, 
the veteran should again be asked to 
submit postservice medical and nonmedical 
indications of such manifestations that 
can be independently observed or 
verified.  The nonmedical evidence may 
include, but is not limited to, proof of 
time lost from work and evidence 
affirming changes in the veteran's 
appearance, physical abilities, and 
mental or emotional attitude.  A copy of 
this letter, which should be forwarded to 
the veteran's last known address, should 
be associated with the claims file.  

3.  The RO should contact the veteran and 
inquire as to whether he entered the 
Reserves following his discharge from 
active duty.  If the veteran was in the 
Reserves, he should provide the full name 
and address of the Reserve unit with 
which he was affiliated, and the RO 
should thereafter request from this unit 
copies of all medical records pertaining 
to the veteran.  Once obtained, all such 
records should be permanently associated 
with the claims file.  

4.  With regard to the issues pertaining 
to undiagnosed illness, the RO should 
specifically request the names and 
addresses of all medical care providers, 
if any, who have treated the veteran 
since his discharge in April 1991 for 
such undiagnosed illness.  After securing 
the necessary releases, the RO should 
obtain these records and permanently 
associate them with the claims file.  If 
well grounded claims are filed with 
regard to the issues pertaining to 
service connection on a direct basis 
and/or on the basis of aggravation, the 
RO should accomplish any medical 
development deemed necessary.  

5.  Any pertinent VA medical records 
documenting treatment of the veteran 
since April 1991 which have not already 
been associated with the claims file, 
should be obtained and made of record.  
These should include any such records 
from the Pittsburgh VAMC. 

6.  After securing any necessary releases 
from the veteran, the RO should contact 
the Pittsburgh VAMC physician who wrote 
the July 1995 letter referenced above and 
request that he provide more detailed 
statements as to the basis of his medical 
opinion that the veteran has chronic 
fatigue syndrome which was acquired in 
the Persian Gulf area.  To that extent, 
the physician should be requested to 
indicate the basis for the diagnosis and 
etiology, and include a complete 
rationale, citing authority and 
investigation, for all conclusions 
reached.

7.  Following completion of the above 
development, the veteran should be 
afforded appropriate specialist 
examinations with regard to the Gulf War 
issues.  The RO should provide the 
examiners a list of the symptoms the 
veteran is claiming are manifestations of 
an undiagnosed illness.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiners prior to the examinations.  

(a)  Each examiner should note and 
detail the veteran's reported 
symptoms relevant to the appropriate 
specialty. 

(b)  Each examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from the reported 
symptoms. 
  
(c)  The examiner should determine 
whether it is at least as likely as 
not that the veteran's reported 
symptoms are attributable to a known 
diagnostic entity or to an 
undiagnosed illness.  If the 
symptoms are attributable to an 
undiagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf war, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during 
the Gulf War or that the illness was 
the result of the veteran's abuse of 
alcohol or drugs.

(d)  If the veteran has indicated 
that he is seeking service 
connection for fatigue as a 
manifestation of an undiagnosed 
illness, an examiner should 
specifically determine whether it is 
at least as likely as not that the 
veteran has chronic fatigue syndrome 
(see criteria listed above) or 
whether it is at least as likely as 
not that his complaints of fatigue 
are attributable to another known 
diagnostic entity, or to an 
undiagnosed illness. 

(e)  All opinions expressed should 
be supported by reference to 
pertinent evidence.  If the examiner 
disagrees with any opinions which 
contradict his or hers, including 
those of the VA examiners who 
examined the veteran in April 1998, 
the reasons for the disagreement 
should be set forth in detail.

8.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

9.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to the veteran, he and 
his representative (if any) should be 
furnished a supplemental statement of the 
case (SSOC) concerning all evidence added 
to the record since the November 1996 
statement of the case.  The SSOC should 
consider the revised regulations under 
38 C.F.R. § 3.317.  The veteran should 
thereafter be asked to submit a 
substantive appeal specifying which 
benefits he requests Board review and the 
reasons for believing that the action 
appealed is erroneous.  He and any 
representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process 
and obtain additional medical information.  No inference 
should be drawn regarding the final disposition of the 
veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


